 

Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 1 of 19 PagelD #: 55

EXHIBIT B
 

a2 United States Patent

Merino Gonzalez et al.

Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 2 of 19 PagelD #: 56

000 0000

US 9,173,154 B2
*Oct. 27, 2015

(10) Patent No.:
(45) Date of Patent:

 

(4) METHOD OF ENABLING A WIRELESS
DEVICE ‘TO MAKE A NETWORK
CONNECTION WITHOUT USING A
NETWORK OPERATOR’S HOME LOCATION
REGISTER

(71) Applicant: SHOO 533 LIMITED, Berkshire (GB)

(72) Inventors: Jose Luis Merino Gonzalez, Kortessem
(BE); Michael Camilieri, Vancouver
{CA)

(73) Assignee: Shee 533 Limited, Berkshire (GB)

(*) Notice: Subject to any disclaimer, the term of this

patent is extended or adjusted under 35
U.S.C. 154(b) by 0 days,

This patent is subject to a temsinal dis-
elaimer.

Ql) Appl. Nos 14/671,562

(22) Filed: Mar. 27,2015
(65) Prior Publication Data
US 2015/0201361 Al dul, 16, 2015

Related U.S. Application Data

(63) Continuation of application No. 14/490,370, filed on
Sep. 18, 2014, which is a continuation of application
No. 12/281,840, filed as application No.
PCT/GB2007/000782 on Mar. 7. 2007, now Pat. No.
8,861,512.

(0) Forelgn Application Priority Data

Mar. 7, 2006 (GB) wesssssussesssnasensansnnse 0604537

(51) Int. Cl.
FOG 4/02
FIO4TY 8/12

(2009.01)
(2009.01)

(Continued)

(52) U.S.CL
CPG. serecctsqene L104W 40/02 (2013.01); HOA HW’ 8/082
(2013.01); HO4I 8/12 (2013.01); HO¢W 8/04

(2013.01)
(58) Field of Classification Search
CPC. wee HOW 8/12; HO4W 3406; HOI 8/26;
Tl04W 3/18; [104 W 92/02; L104 W 8/04;
, HOW 36/14
See application file for complete search history.
(36) References Cited
U.S. PATENT DOCUMENTS
5.001341 A *  SfL999 Moon el af. sscecirnssseres 4455/9
6,614,781 BI* 9/2003 Elliott etal. wee 370352
(Continued)
FOREIGN PATENT DOCUMENTS
Jr 2005-045324 2/2005
wo 2005/020027 32004
OTHER PUBLICATIONS

International Search Report issued in priority Application No.
POT! GB2007/000782,
(Coutinned)}

Primary Examiner —Un C Cho
Assistant Examiner — Oussama Roudani
(74) Attorney, Agent, or Firm = Saul Ewing LLP

(57) ABSTRACT

A wireless device can initiate a network connection without
using a network operator's home location register, The wire-
tess device sends data to a server that defines a call request;
and the server decides on the appropriate routing over all
available networks for that call request. Bul, unlike a conven-
tional EILR, the server can receive conumunitations from the
device using any one of ‘several different protocols, and is not
limited io the MLAP (mobile application part) protocol. Fur
example, ihe wireless device can use. SMS or HTTP over the
internet to communicate with the server. The server then
determines the appropriate least cost routing.

24 Clalms, 6 Drawing Sheets

 

 

 

 

 

 

Iralaas Notwork
Appileation ellie andor herd
sarvera 4 fo inert tn

 

   

 

  

ficad network 4 f

 

  

              
   

  

 

Wireless Device a ed
Application an
sarvers ,
Deteviens Hunthetd Cartes

 
 

Media sorver 1

    
 

Media server nf

 

  

 
Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 3 of 19 PagelD #: 57

 

 

 

  

US 9,173,154 B2
Page 2
(51) Tat. Ci. 7894807 BL* 272011 Drennan wccsssssssseceenees oH
Hed 8/08 ; 20G4/01G62058, Al* = B/2004 Mottes vps ve 455/411
. WF (2009 o1) 2005/0079855 Al* 4/2005, Jethiet al, an ve 455/403
HOAW 8/04 (2009.08) 2O0HOO3EL27 AI* 2ZOOT Roosenelal. sacs F702
(56) References Chted OTHER PUBLICATIONS
U.S, PATENT DOCUMENTS International Preliminary Report, on Patentability, dated Sep. 9, 2008,
and Written Opinion, issued in priority Application No. PCT/
6,868,272 Bl* 3/2005 Berkowitzetal. wu, 4554445 GB2007/000782,
7,564,839 BI* 7/2008 Kungetal. ... + 370352
FRI B26 12/2010 AKDT secsocseerererone F752, * cited by examiner

 
 

Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 4 of 19 PagelD #: 58

U.S. Patent Oct. 27, 2015 Sheet 1 of 6 US 9,173,154 B2

 

 

   

WH
2 Sree
witelose [nterface B..6n ireless Network 1 :

Win .
vd para

    
 
    
  
  

 
 

Application
servers 1

Fi wiratess andior wired
BE IFG Interface’C ..Cn

 

Fal
See irate iceeerltnteryt
rt

fixed network 1 f

re

 

 

   

Application
servers n

PAS a ald

ALA, MOTE sce 13
Media server 1 Voice Over intornat fy
Protocel Netwerk 4 H

8 i

fixed network n

‘tT

 

 

 

 

 

 

Velee Overinena

Media server n Volce Over Intarnet
Proteco! Notwerk n

 

 

 

 

 

 
 
 
 

IF. ” IE-Bo

 

Wireless device

  
    

Mocule(s)

   

Module(s)

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 5 of 19 PagelD #: 59

U.S. Patent Oct.27,2015 Sheet 2 of 6 US 9,173,154 B2

 

   
 

Display engiae °
{optional

   

 

 

 

    
   

Eprom access
‘optional

 

Notw, & Country ID};

Outs. Call engine |

ae nage AT Pte ead ra ae eda

      
 
    

 

 

Inc. Call & Ootionall
Ringarangina _

Sop

Inc. Call & Optional
Ringer engine

pero

SMS send engine

 

 

 

 

 

 

 

   

Web browser &
addressng engine

Web browser & i
addresses engine

    

 

 

 

 

 

a a a ARE lh

 

 

 

 

FIG.6 FIG. 7 FIG. 8

PANY curereens rey CAME. veienenrene CAMS  eeseureesess

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 6 of 19 PagelD #: 60

U.S. Patent Oct. 27,2015 Sheet 3 of 6 US 9,173,154 B2

 

  
 
 
   
     
  
  
     
      
 

SA ee ee et
Bleplay engina i
feptional) f

 

  
     
 
  
 
   
 
 
   
     

Cast Netw. & Country

 

  

Eee ent rey ene ID register (memory)
Key pad & hotkey i

, ” ‘ Overwnile & stare curve mie

etree drjrrine mento ~ Netw, & Country (0 englstery

 

Eprom ACCBBS

 

 

 

 

>| If stored Netw, ar Country
ID diferent trom current

Het, or Sountry ID, then
sontinue with noxtateps.

 

 

  
 

 

fer cunt orn ears vite!

Outg. Call engine

Sy ahaa

Inc, Gall & Optiona
Ringer engine

 
   
 

Send SMS toe predefined
destination, depending on
the Country ID, with Netw.
country ID register yatue &

algcadon wpdate.

 

 

¥.

 

SMS send engine

beter tus

Call Waiting engine
optional

 

  

 

 

 

     
  
  
     
  

 

 

 

   

 

 

 

  

 

 

 

 

 
    
 
 
    
   
      
 

   

 

  

 

    

 

   

 

 

 

 

 

 

 

FIG.12
oe SHS PTAA AT CTE SO cacn TRA PARE RENE CAPE
wiralass davieo 1 Prepdotary sub-module -inornotional Call Sot-Up Upton’
Tyee te si patecerees ean cg
Disolay anging f Ey _| defined wane ford pele on
‘oD tional Aeindca rR Ai Mt a 7.
a eEon eae = Dinied Phone Number [fj :
Key pad & hotkey register (memory) ic
rE - > Hand key or cdacicated
Eprom access
( tion ah £Ess hotkey Iz hit then stera
ens ee FA at aT PE , j .
Netw. & Catintry IDF =
~ wen oroane fat cal
Lor itl,
eerste cated sete rmtotaintcing J Accent incoming eal! & coe continue wiih aextslep, |
Outg. Callangine FT —
catia acneretcgatts i If ime-out NOT expired, P rn
Inc. Call & Optional fis Seronat it ineoring demnadion, dopanding
a yb} gal on the Country (D, with
Ringer engine ff continue phone number reglater
Mrtmtmr= nit teen ant nets a , rh io next steps. >) value 2a ind call

 

aIhe “i senepees
Rasat & Re-intilale dimes :
to montior Incoming calla l
activate call waltin

Sart Wd eb bk devia dd inh ean

  
   

3MS5 send engine i

Call walting engine
optianal id

 

 

 

i oe Frogramabte TIMER H

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 7 of 19 PagelD #: 61

US. Patent Oct. 27, 2015 Sheet 4 of 6 US 9,173,154 B2

 

     
 
  

faptional}

Key pad.& tatcy
estos
Eprom access
aptional
tiiieatiedaCsiet Metal easaaral,

Netw, & Country IDE

 

 

 

  
 
  

  

hotkey It hit, then store
yy phone ber and
continue with nextsteps,

 

  

 

  
 
  

veith +" of "0" fintl, Call}
(> then eontinue with next

   

 

 

 

   

 

Outg, Call engine

aot rise vee el ee etree

 

 

 

 

  
 
     
   

SMS send angine

pat

Gall waiting engine

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

optional) -
FIG, 14 FB

AUD OF HS.
wiroless devicg ;
. Display engine HERE ERATE DEERE TOTCEEEREDY
ie mand |
Serigtetnne inet rane pat TP OLOL i
Key pad & hotkey a
it

  
 

 

ee

_Eprom gecess

 

 

¥.

 

(fannc key oc dedicated

   

 

 

H hotkey je hit, then atere
Lfoptianal} “|e 4] phono bet and
ftir penne corn yeaa enee continua with next stops,

 

 

 

 

 

 

    
  

 

Netw, & Country IB Npccecrreceeeman
eee humber doce

tgrerecnaas es |: T shart With “e" or OD"

; G—y ne. Gull then continues fy

Outg, Call engine BG with next atep.

 

Inc, Call & Optional i
Ringer engine

 
 
   

 

Country IO to the stored
phane number & initiate

Guigaing Gall with the
*PrefizPhoneHumber™,

 

 

yy; ¥

SMS send engine

 

 

  

 

Call waiting engine
optional

 

 

 

 

e
AA Dre ami Ala Na Rc eI

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 8 of 19 PagelD #: 62

U.S. Patent Oct. 27, 2015 Sheet 5 of 6 US 9,173,154 B2

 

FIG, 15

LESUO2 uO2

 
      
    
      
  
 

Qotlonsl; Displey ore-
es : "L_} defined user feed-backs on
iosrnecbione sre rar tis na siento =
Dlaled Phone Number fa * of “retry Later” it
ragistar (memory) Mmarexpizea}

Hsend key or dedicated
hotkey 3s hit then stora
| Phone numbarand
*) continue with next stupa.

     
   
   
 
   
     
   

SAREE Ni Aca ST ct

Key pad & hotkey

 

  
   

 

ain ten nen seater peerioe

Eprom access ,

 

 
 

 

 

 

 

   
      
 

tf phone number does

 

  
 
     
     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOT slori with *#" of "60"
& he
1 eames GF) ca.ceny continua with
rest step.
wipes serene le ='5
- : IF Ume-out NOT expire ne & |# i
Inc. Call & Optional Optional Itincomlng f cesta, érpencng i
py celles (D matches ey onthe County 1B, wil
Ringer engine , continue phone aumber resister f
SEL Tee lg Te rex. saps. —h value as [ntl call request, z
SMS send engine TES SOR ESF ARIE READ merry van ms *
+ ema rar a Teanoe try
fe - Recot & Re- lattiate tlnor '
Call walting engine a Programabls TIMER a to calls {# f
(cptlonal) . ro algnoting & octlonal: i i
FIG. 16
mMscsu

   

TESTE hy EPEC
Propratary sub-module + Media Sarvar Connection Sat-Lip.
Scar (
Web Interaet sarvor ;

eddrasses data base

 

 

 

 

 

 
 
  

 

 
   
    
 

Ifweb browser key or
dadieated hotkay I hi,
‘then continue with next

iat;
Eprom access
(aptional}

 

 

¥

 

 

 
      

addrens la thie tumporay
fogtetor mamery,

 

inc. Call 2 Optiona
Ringer engine
ESP itrtrs erecta ctr pertanseieet

SMS send engine | i
_pictenacee tr treteet d

Web browser &
addresses engine

 
 
 

 

 
  

Select the corresponding
Web addrens dapending
onthe ‘Netw. & Country
{D,

      
    
 

 

Setups Web connection
with tha Naw addrate If
available otherwise uae
default address,

 

 

 

 

 
 

 

 

 

     

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 9 of 19 PagelD #: 63

U.S. Patent Oct. 27, 2015 Sheet 6 of 6 US 9,173,154 B2

 

    
 
   
     
        
   
 

     

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIG. 17
PASCM
BADR SR a2 ert ne a BP EP Pe A
Proprietary Application Saver Calls Manaqer,
‘eeletarta eic ay its a rs i
r itlocatlon update Sis, Location date base: ‘
SMS in eetract customer ID jla, * Services date base:
Phone number esnver) -Netw,& County 10 per -services avallable per
and Netw. & cauctry ID customer phone number
and update tha "Location |i P Notw. & country ID
‘data bare". i
a
na ‘ See
}t Call set-up requoct
—> AMS, extract customer ID Butler
fic. Phone number —
sendes) and the A TIMER
fequosted phone number
Hwished 16 telk to,
Miealeas Interface Paste pan er “ene erresonnepennneey :
Wired Interfae SP) Establish the requested Choose ihe calls setup
orice | calla) by calling the Toutes}, by extracting the
— requesting party end service trom the
VolP Interface te | connecting itio Iho “Sandcag data base" for
quested phone tha customer Iscatlen,
| Sotlonets Calls timers
| cate base perelionis &
*) phone nuntbers catlod far

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 10 of 19 PagelD #: 64

US 9,173,154 B2

1
METEOD OF ENABLING A WIRELESS
DEVICE TO MAKE A NETWORK
CONNECTION WITHOUT USING A
NETWORK OPERATOR’S HOME LOCATION
REGISTER

GROSS-REFERENCE TO RELATED
APPLICATIONS

This application is a continuation of U.S. application Ser.
No, 14/490,370, filed Sep. £8, 2014, which is a continuation
of U.S. application Ser. No. 12/281,840, filed Dec. 8, 2008,
which clainis the prionty of PCT/GB2007/000782 filed on
Mar. 7, 2007, which claims priorily to GB 0604537, filed Mar.
7, 2006, the entire contents of which are fully incorporated
herein by reference.

FIELD OF THE INVENTION

This invention relates in general terms to a method and
Apparatus of interfacing and connecting a wireless device to a
network. It relates in particulur to a method of eaabling a
wireless device to make a network connection without using
anetwork épemtor’s home location register (HLR).

BACKGROUND OF THE INVENTION

Wireless devices can now handle voice and/or data, allow-
ing simplex and/or duplex voice calls, video calls, text mes-
saging, and intemet browsing, Some wireless communiculion
devices can.now handle veice-over-intemet-protocol (VoIP)
calls, and others are able to handle multimedia (voice, video,
graphics) calls through the wireless networks and/or through
wireless networks connected to the internet or media servers.

Nifferent types of calls, initiated by wireless devices, can
be restricted for some or most of their outgoing traffic; for
example voice and data calls, as well as.internet web brows-
ing, can be restricted to those calls tariffs made available by
the wireless network(s) that is subscribed to. Those wireless
networks could, be traditional wireless network operators or
so called virtual network operators. The restrictions can even
limit which web servers the user is actually allowed to access;
in most or all cases the restrictions will lintit the users in Wieir
heme country to only one wireless network, ie. the home
wireless network to which the user is subscribed to.

Users of wireless devices subscribed to a specific wireless
network in their home country, may however wish to have.a
choice of call set-up route(s), and also have the choice of
viewing any web server or web-page that they desire, and to
initiate their outgoing calls at the tariff of their choice and
through any of the wireless network(s) available in their home
country, ag well as when reaming abroad. This would give
each wireless device.user the freedom to choose the cheapest
option for each call set-up route for any outgoing traffic, such
as outgoing-SMS, -voice call, -data call.

With existing systems however, this is very difficult
because mobile network operators have litle economic
incentive to proyide end-users with the freedom to choose the
cheapest network for each call sel-up rouie for any oulgoing
traffic, such as outgaing-SM§&, -vaice call, -data call. In fact,
they have every economic incentive to make this very ditli-
cult. One mechanism that enirenches the network operators"
ability to restrict such freedonn is the fact that every network
operator in effect has considerable control over each sub-

scriber because each subscriber to a particular has to be reg-

istered in the home location register GLB) of that operator in
order to receive service. The ownership and contro! that a

2”

25

x0

3

40

45

50

As

2

network operator has over its HLR constitutes a major entry
barrier to competitors seeking to offer lower cost services.

Before summarising the invention, we will explain some
background terms.

_A Home Location Register GHLR) is a dalabase that con-
tains mobile subscriber information for all subscribers to an
operator. Itis owned and maintained by that mobile operator.
A Visitor Location Register (VLR) is a database owned and
niaintained by a mobile operator. It contains temporary infor-
mation about mobile subscribers that are currently [ocated.in
a geographic area served by (hal mobile operator, bul whose
Home Location Register (HLR} is elsewhere.

ALE. subscriber information includes the International
Mobile Subscriber Identity (IMSI), service subscription
information, location information (the identity of the cur-
rently serving Visitor Location Register (VLR} to enable the
routing of mobile-terminated calJs), service restrictions and
supplementary services information. The HLR also initiates
transactions with VLRs ta complete incoming calls and to
update subscriber data.

The IMSI is a unique non-dialable number aliocated to
cach mobile subseriber (hit identifies the subscriber and his
or her operator subscription. The IMSI is stored in the Sub-
scriber identity Module (51M). The IMS] is made up of three
parts (1) the mobile country code (MCC) consisting of three
digits, (2) the Mobile Network Code (MNC) consisting of
two digits, and (3) the Mobile Subscriber Identity Number
(MSIN) with up to 10 digits.

When a mobile subseriber roams away from his home
location and into a remote location (typically to a different
couatry), 5S7 messages are used to obtain information abaut
the subscriber from the HLR, and to create a temporary record
for the subscriber‘in the VLR. There is usually one VLR per
operator. The VLR. autamatically updates the HLR with the
ew location information, which it docs using an SS7 Loca-
tion Update Request Message. The Location Update Message
is routed to the HLR through the SS7 network, based on the
global title translation of the IMSI that is stored within the
SCCP Called Party Address portion of the message. The HLR
responds with a message that informs the VLR whether the
subscriber should be provided service in the new location.

Critical to an operator’s ability to restrict what end-users
can de is the fact that operators control their own HLR. which
ean be thought of as the gateway into the mobile conmuni-
cations system. Even ‘virtual mobile network operators’
(VMNOs) are in effect subservient to the mainstream net-
work operators that manage the physical infrastructure
because the VMNOs still need to access the HLRs of the
network, operators.

SUMMARY OF THEE INVENTION

In'the present invention, a wireless device cant initiate a
network connection without using a network operator's home
location register (HLR). The wireless device sends data to 1
server that defines a cal] request; and the server decides on the
appropriate routing aver all available networks for that cali
request. But, unlike a conventional [ILR, the server can
receive communications from 'the device using any one of
several different protocols, and is not limited fo the MAP
(mobile application part) protocal. For example, the wireless
device can use SMS or HTTP over the intemet to communi-
cute with the server.

The server may enable the connection by conferencing the
device and recipient into a single call, The server receives and
detects incoming communications/calts, by moniloring uti
the available external interfaces to the server.
Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 11 of 19 PagelD #: 65

US 9,173,154 B2

3

The server can alsa acts as a media server, so that the
network connection is not limited to.a voice connection, but
includes also the transfer of any media asset, including data,
video; and audio files, web pagés and data, video and audio
streaming.

The server initiates a Jocal call to the device, using the
information on the server's tacation data base and services
data basé te correctly re-route a calling party to the device,
The server majniains a database of location updates provided
by the device, Theserver may also act as a VOIP server.

The device can include a module that is responsible for
contacting the server. This module can be implemented as
software that is downloadable to the device. The module
establishes and cantrals cammunication between the device
and ihe server and provides location updates to the server. ‘The
module therefore monitors, the wireless network, name and
country code associated with the device.

The module sends any change in the wireless network
hame or country code to the server. The module also sends
reat tine clock data with each message to the server, defining
the time at which the message was sent according to the real
time clock the module has.access to,

Tn one implementation, the user has to enter any data
required by the ‘server manually into the device. This will
apply in particular where the device includes no module as
described above,

Thedevice may include a single SIM, the module enabling
the device to operate as though it included (vo ar more
different IMSIs or SIMs. ‘The module can be adapfed to
switch ihe single SIM belween (4) operating ag a local SIM
and (b) operatingas a roaming SIM. The,module may itself
form part of the single SIM.

The module moniters the device for an intemational calf
request, incoming call signalling, and caller ]D. The module
notifies the user it'a connection has been made by the server
to the required recipient; the module also notifies the user if
ho connection has been made, and the allempt has timed-ovt.
The module is adapted to switch the netwark operator that the
device uses for a particular connection.

The server Stores a record of the duration of each call, a
record identifying each call and the respective call recipient.
The server can then enable bills ta be sent directly to the
device user. The server will typically decide on the lowest cost
routing Jor the conection.

‘The available networks includes networks controlled by
multiple wireless network operators and networks controlled
by multiple wireline network operators. The available net-
works can also include a network used or accessed by a
mobile virtual network operator, virtual telecoms aperator or
a virtual telecoms provider.

"The wireless device itself can be a mobile telephone, wire-
less curd, smart phone or wirvless module.

In one implementation, there is a propriefary applications
module (PAM), which is capable of communicating user
and/or media information to an application server (AS) with

a built-in proprietary applications server calls manager’

(PASCM). The PAM is also capable of communicating user
and/or media information to a niedia server (MS). The com-
mmunicalion requires a wireless device (WD) or wireless hand-
held device (HS), with a built-in PAM, a wireless connection,
(P13) and a wireless network (WN). There can be various
types of connection to ihe application server (AS) and/or a
media server (MS):
a wirelegs and/or wired ititerface (IF-C)
a wireless and/or wired interface (iT°-13) through a wireless
nelwork (WN) and a wireless and/or wired interface
1F-C) and through a fixed network (FN)

ha

_

0

_

4

Ww
2

50

60

4

@ wireless and/or wired interface (IF-B) through a wireless
network (WN) and a wireless and/or wired interface
(IF-C) and through a voice aver intemet protacol net-
work (VoIP) to an application server (AS) and/or a
media server (MS))}

A proprietary applications server calls manager (PASCM)

is capable of communicating with any WD or HS that has a
built in preprietaryapplications module (PAM). The PASCM
enables the communication and exchange of user information
with:

any 3” party-wireless network (WN) and theirend users
(even if they do not have a built-in PAM)

and/or any fixed network (FN) and their end users

and/orany voice over internet protocal network (VoIP) and
their erid users.

This is possible through:

a wireless and/or wired interface (7F-C} with @ wireless
network and

a wireless interface {[F-B) witha WD or HS that have (and
also those that don’t.have) a built in PAM,

a wireless and/or wired interface (I'-C) with a fixed net-
work (FN) end user, or

a wireless and/or wired interface (F-C) with ¢ voice over
internet protocol network (VoIP) end user.

The PAM establishes data communication between the
WD or the HS and a wireless network coupled to a digifal
communication system with the PASCM. As a first step, the
PAM provides location updates each lime the WD or HS
clunges WN name or WN country or region or slate. When
the WD or HS establishes a standard call, then the PAM acts
as a buffer processor between the WD or HS and the IF-B, In
the event the call is a local in-country/région/state call or an
international call, then the PAM will, automatically and trans-
pareritly to the user, either (i) add a prefix to the dialed number
and initiate the standard non-altered call or (ii) initiate a
modified call with a prefix-number through ihe IF-B or (iii)
send a call request to the PASCM with a dedicated SMS
through the IF-B, or (iv) send a cai! request to the PASCM
with an HTTP message using the internet or (v) send a call
request'ta the PASCM through some other mechanism.

When the PASCM processes the call request it will,
depending on its internal database, initiate the call set-up
request by initiating the call from the AS to the WD or HS that
initiated such call request and the 3° party that the WD or HS
wishes to reach; it then conferences both into one phone call
connestion.

The PASCM records the status and actions of each WD
and/or HS.(with built in PAM): namely, their latest locations
atall times, as well as the time of each WD and/or H& call and
the duration af cach cail and the corresponding called 3°°
parly identification by the PASCM on behalf of each WD or
HS (with built-in BAM). This is done, inter alia, for billing
processing.

Bepending on a case by case basis, as established in the
PASCM intemal daia base, the billing will be done:

directly by the PASCM to the WD or HS user who
requested such call set-up, or

by the PASCM to a specific WN who then bills the specific
WD or HS user who requested,such calls set-up, or

by the PASCM to a specific fixed network whe then bills
the specific WD or HS user who requested such calls
set-up, or

by the PASCM to a specific voice over internet protocal
network VoIP, internet service provider TSP, who then
bills the specific WD or HS user who requested such
calls set-up.

 
Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 12 of 19 PagelD #: 66

US 9,173,154 B2

5
BRIEF DESCRIPTION OF THE DRAWINGS

FIG. Lis 4 block diagram of a communications system in
accordance with the present invention, It includes wireless
devices and application and media servers interconnected and
communicatiag through a wireless interface and a wired
interface, Jt also shows the overall basic functionality, with
respect to the proprietary applications modile (PAM) and
preprietary applications server calls manager (PASCM).

FIGS, 2 to 10 are implementations of the present invention
with respect ic the proprietary applications module (PAM).

FIGS, 11 to 16 are implementations of the present inven-
tion with respect lo the sub-modules of the proprietary appli-
cations module (PAM).

FIG.17 igan exwnple implementation of the present inven-
tion with respect to, the proprictary applications server'cails
munager (PASCM),.

DETAILED DESCRIPTION OF THE INVENTION

Specifically, '1¢3. 1 ts a‘bleck diagram ef a multi media
communications system, which can be used to implement an
embodiment of the present invention. For this exemplary
embodiment. there is shown.

a Wireless handheld device (1S),

a wireless device (WD), bath with a built-in PAM,

a Wireless interface IF-B which provides connection for

vaice and data communication between, the WD and/or
HS and a wireless network,

a fixed network which provides connection for veice and
data communication between the wireless network and
an application server (AS) and a media server (MS}

a wireless and/or wired interface C, which provides con-
nection for voice and data communication between the
wireless network or fixed network and the application
server (AS) und the media server (MS),

Muhiple configurations of the previous elements are pos-
sible, For example, there could be multiple wireless devices
(WD n), multiple wireless handheld devices (HS 11), outitiple
wireless inferfaces {IF-Bn), multiple wireless networks
Gvireless network n), nultiple.fixed networks (fixed network
n), multiple wireless and/or wired interfaces (Cn), multiple
appticationservers (AS n) and multiple media servers (MS n).

Referring to FIG. 1, there is shown a wireless handheld
device (HS), a wireless device (WD), both with a built-in
PAM, and an application server (AS) with a built-in PASCM.
The wireless device WD and handheld device HS have a
downloaded or an en:bedded PAM. WD. and HS are config-
ured in accordance with a combination of ieclinalogies used
in the field of handheld wireless devices and personal digital
handheld wireless devices, stich as (but not Hmited to) wire-
less phones, cellutarphones, mobile phones, hand held radio
frequency digital communication devices, personal digital

assistants and so called sinart-phones, which can communi-:

cate with the wireless networks as described.

The wireless network is configured in accordance with a
combination of technologies used in the field af wireless
digital communications networks; such as GSM-GPRS-WAP
based wireless networks, GSM-GPRS-WAP-EDGE based
wireless networks, UMTS based wireless networks, PCS
based wireless networks, DCS based wireless networks,
TDMA based wireless networks, WiFi or WiMax based wire-
less networks. The fixed network is configured in accordance
with a combination of technologies used in the field of fixed
wired line digital communications networks; such as butnot
limited to ATM based switching networks, ADSL or DSL-

35

30

35

55

60

65

6
based switching exchanges, fiber optic’. based switching
exchanges, electronic data communication internet network,

The application server (AS) is where the PASCM resides
and all the data from any WD and/or HS (witha built-in PAM)
is received, decoded, stored and processed. This data relates,
to individual users’ location updates, calls set-up and any
other such features, such as (but not Jimited to) call divert and
billing.

There is also shown a media server (M5). The MS is
configured in accordance with a combination of technologies
used in the field of digital multi-media servers; such as (but
not limited to) private storage devices that have their own
unique address by means of asimple PC termination; private,
shared mass storage devices with their own allocated space
and their own internet host address, using mass data process-
ing computing devices; publicly shared mass slorage devices
which each have their own allocated space and their own
internet host address, using mass data processing computing
devices,

The MS specific multimedia data, in its most common
application, is accessed by means of'a unique address, suchas
(but not limited fo} an internet web-site address accessed
through the intemet, However,a dedicated MS, such as (bul
not limited to) a dedicated music server or a dedicated video!
movie server or a dedicated multimedia server, can also be
configured to reside at private sites such as private homes, at
private or public company locations, private or public orga-
nizations locations, or even reside at the fixed network or
wireless network locations such as (but not limited to) resid-
ing in the WAP (wireless application protocol) base intemel
network,

The wireless and/6r wired interface C is configured in
accordance with a combination of technologies used in the
field of fixed wired line digital communications networks;
such as (but not limited to) point to point wireless terrestrial
connections, point to multipoint wireless connections, point
to satellite and sulellite to terrestrial conneciions, ATM based
PSTN telephone line, coax or fiber optics connections, ADSL
or DSL based PSTN telephone line, coax or fiber optics
connections, Fiber optics based PSTN telephone line, coax or
fiber optics connections.

In another embodiment of the present. invention, the MS of
FIG, 1 could also act as an application server, by simply
embedding a single or multiple PASCM within such single or
multiple MS. Any Vol? server could act as an application
server again by simply embedding a single or multiple
PASCM within such single or multiple VoIP server.

The preferred embodiment of the present invention and its
advantages arc best understood by referring to FIG, 1. Essen-
tisily, in acedrdance with an embodiment of the present
invention, we have a method ofand apparatus for interfacing
and connecting a handheld device or a wireless device to sel
up call inaccordance to auser’s owrt choice ofrouting (and/or
accessing media data) with any 4% party end user, There has
to bea server (PASCM} to enable the interfacing; the connec-
tion’ean then be over wireless netwarks, fixed networks or the
internet. The WD and/or HS (with a built-in PAM) establishes
data communication over a wireless network that is coupled
to a digital commuriication system thal Ieeds the, PASCM.
The PAM provides location updates eaclrtime’ the WD or HS
changes wireless network name or wireless network country
or region or sfate.

When the WD or HS establishes a standard call, then the
PAM acts as a buffer processor between the WD and/or HS
and the 1F-12; and in the event the call is a local in country/
region/stale call, or an internationut call, hen the PAM will,
automatically and transparently to the user

 
Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 13 of 19 PagelD #: 67

US 9,173,154 B2

7

add a prefix to the dialed number and initiate the standard
non altered call or a modified call with a prefix-number
through the IF-B,

or send a call request fo the PASCM through a dedicated

SMS,

or send an HTIP call request to the PASCM over the

internet,

or use any other means of communicating with the

PASCM, through the IF-B.

When the server AS (in which » PASCM is embedded)
processes the call request, it will, depending on its internal
database, enable the call set-up request by initiating the call
from the server to the originating WD and/or HS (with a
built-in PAM) andalso to the 3™ party that ihe WD and/or HS,
requested to communicate with. It will then conference-both
‘into one phone call connection.

The PASGM keeps records for each WD and/or HS (with
built in PAM), including the Jatest locations, as well as any
user fentures activated, suchas call divert,‘as well as the actual
time of each WD and/or HS call established by the PASCM,
the duration of cach call and corresponding called 3°” party
identification, This is lor bill processing, Depending on a case
by case basis as established in the PASCM internal data base,
the billing will be dane:

directly by the PASCM, or the server the PASCM is emtbed-

ded into, to the WD or HS user who requested sich calls
set-up,

or by the PASCM to a specific wireless network, who then

hills the specific WID or [15 user who requested such call
set-up to the PASCM.

or by the PASCM to a specific fixed network who then bills

the specific WD or HS user who requested such cal]
sel-tip,

or by the FASCM 10 a specific voice over internet protoco)

network who then bills the specific WD or HS user who
requestéd such calls set-up.

The WD and/or HS establishes data communication

to a wireless network coupled to a digital communication
system with the MS, using the wireless contiection (IF-
B},
or through the wireless and/or wireless interface JF-C te the
M8,
or alternatively through the wired network to the MS.
Subsequently the WD and/or HS communicates the user
information to the MS allowing full duplex user authentica-
tion of the WD and/or HS and thus exchanging, uploading

5

10

25

35

49

48

and/or downloading user data and media data, in particular 4°

dedicated web-pages, audio and video media downloads from
the MS to the WD and/or HS.

FIGS. 2,3, 4nd 5 show lwo different preferred integration
embodiments of the propnetary application module (PAM),
which in the context of the foregoing are self explanatory,
basically showing the integration ofa PAM within a wireless
device and within a handheld device respeclively.

FIGS, 6 to 10 show fivediflerent preterred embodiments of

the proprietary «pplication module (PAM) of the invention,
which in the context of the foregoing are self explanatory,
hasically showing some example of the different combina-
tions of the composition of a PAM by combining ‘its sub-
modules respectively.

FIGS. 11 to 16 show the preferred implementation ofthe
proprictury application modille (PAM), which in the context
of the. foregoing are self explanatory, basically showing in

fo]

65

8

each FIGS. 11 to 16. an example flow-chartimplementation of
the following FAM sub-modules:

proprictary sub-module location update (LU),

proprietary sub-module international call set-up option!
(ICsUO1),

proprictary sub-module intemational cal] set-up oplion2
@csdo2),

proprietary sub-madule local calf
(Lcsuoel,

proprictary sub-module local call
(LCSU02), and

proprictary sub-medule media server connection set-up
(MSCSU)}

FIG.17 shows the preferred embodiment of the proprietary
application server module (PASCM), which in the context of
the foregoing are self explanutory, basically showing an
example of ifs flow-chart implementation.

It should be clear from the preceding disclosures that the
present invention provides a method and apparatus of inter-
facing and connecting a wireless device(s) and specific appli-.
cation server(s) for location update(s}, in- and, out-going
call(s) routing & calis set-up, as well as accessing media data
from specific servers linked to or embedded in the wireless
network(s), fixed network(s) or the intemet. Implementations
of the invention pravide an advantage allowing any wireless
device with a built-in PAM (ard also any media server) to be
interconnected through the existing wireless networks. More-
over, this invention provides an advantage allowing any wire-
less device with a built-in PAM to choose the optinial call
rouling wilhoul needing to use a network operator’s HLR.

This ability to interconnect and conumunicate between a
wireless device (WD) and/or a wireless handbeld device
(HS), and an application server (4S) and/or any media server
(MS) is particularly advantageous for multimedia conununi-
cations, as well as data and voice calls: the end user previ-
ously had }imited freedom of choice in terms,of the wireless
nelwork used: ihis choice is now fully in. the hand of the end
user, sO long 2s that user can access the PASCM server by
some mechanisin (e.g. infernet, SMS etc.)

There are implementations of this invention (and variations
and improvements), where the PAM(s) would reside in the
wireless end-users’ wireless handheld device(s) (HS) and/or
wireless device(s) (WD). Likewise, the PASCM(s) could
reside in server(s} connected to the internet. These
approaches could in effect allow one to set-up a “internet
mobile virtual network operator” (MVNO), a “virtual tele-
canis operator” (VTO) or a “virtual telecoms provider”
(¥TP), thus introducing more competition in the wireless
and/or cellular market place, benefiting end-users, without
the need for any wireless device and/or wireless handheld
user to change its current subscription with its wireless net-
work operalor. The benefits of this invention can be enjoyed
by simply downloading or embedding a PAM within a wire-
less device (WD) and/or wireless handheld device (11S).
Sununary of Features in an Implementation

The following are optional features of a preferred imple-
mentation. The proprietary applications module (PAM) and 2
proprietary applications server calls manager (PASCM) is
capable of communicaling through a wireless connection
(F-B) and a wireless and/or wired connection (F-C). The
proprietary applications module (PAM) is capable of com-
municating Wireless devices’ (WD) and/or wireless Hand-
held devices’ (HS) user and/or media information to the pro-
prielary applications server manager {PASCM). The.
proprietary applications server calls manager (PASCM) is
capable of communicating with any WD und/or HS thal has a
built in proprietary applications module (PAM) and commu-

set-up option)

set-up option?

 
Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 14 of 19 PagelD #: 68

US 9,173,154 B2

9

nicating and exchanging user information with any 3rd party-
wireless network (WN)and theirend users, evenif they do not
haves build-in PAM and/or any fixed network (FN) and thetr
end users and/or any voice over internet protocel network!
server (VoIP) and their end users.

WD, WDn. HS and HSn are wireless devices and wireless
‘handheld devices i in any available current and future wireless
technologies resneciively, with a built-in PAM. TP-B and JP-
Bn are wireless interfaces in any available current. and future
wireless technologies respectively.

WNW and WNn are wireless networks in any available‘cur-
rent and future wireless technologies respectively.

1F-C and IF-Co are wireless and/or wired interfaces in any
available current and future wireless and/or wired technolo-
gies respectively.

FN and FNnare fixed networks in any available current and
‘future fixed line technologies respectively, _

VoIP and VoIPn are wireless and/or wired voice aver inter-
nef protece] networks or voice over intemet’protocal servers
in any available current and future wireless and/or fixed line
technologies respectively.

AS and ASn are dedicated applications servers, in any
available current and future servers technologies respectively,
with a built-in PASGM.

MS ond MSn are media servers in any available currentand
future servers technologies respectively,

Any individual or multiple PASCM may be built-in as a
single (or multiple) module inte any one or more of WN,
WNh, I'N, FNa, MS, MSn, Vol? and VolPa or any such other
‘processing device(s) and/or server(s) connected lo any com-
munications system(s), such as (but not limited to) so called
“servers”, “internet servers”, “computers”, “PCs”, “media

servers”, “wireless switching exchanges", “fixed switching

exchanges”, “wireless network processors”, “fixed network
processor", “ATM network”, “ADSL network”, “DSL net-
work”, “internet servers”, “intranet servers”.

Any individual or mulliple PAM may be buill-in inlo any
WD, HS or any such other wireless device, such as (but not
limited to} so called “handsets”, “handy”, “mobile phohes”,
“cellular phones”, “wireless phones”, “smart phones”, “wirc-
less devices”, “wireless PC cards”, “wireless modules”

Any individual or multiple PAM may consist of any or all
of the following proprietary sub-moduyles (or any single or
multiple combination of these sub-modules) or indeed an
equivalent of each such sub-module(s) performing a similar
function:

proprietary sub-module location update (LU)

proprietary sub-micdule international call set-up option]
dCsuol)

proprietary sub-medule international call set-up aption2
(ICSU02)

proprictary sub-medule local cali set-up option]
(LCSUO!)

proprietary sub-module local call set-up option?
(LCSU02)

proprietary sub-module media server connection set-up
(MS8CSU)

Any individual or multiple wireless device (WD) and/or
wireléss handheld device (HS), with 4 built-in PAM, is
capable of communicating with a PASCM built into a dedi-
cated applications server (AS) through:

a wireless connection with a wireless or mobile network

directly to an_AS, or

through a wireless connection with a wireless or mobile

network aid then through a second wireless and/or
wired connection through a fixed network or switching
network to a AS, or

5

10

15

2s

30

3

un

40

45

33

10

through a first wireless connection with a wireless dr
mobile network and then through a second wireless and/
or Wired conneslion through a voice over inlemet pro-
tocol network or server to 2.AS.

A wireless device (WD) and/or wireless handheld device
(AS) (with a built-in PAM), are capable of communicating
their geographical location to an PASCM; the proprietary
sub-module location update (LU) is a sub-part af the PAM
and ithe GU enables the WD and/or HS through its built in
PAM to inform ihe PASGM ofthe geographical location,
meaning wireless network’name & country cade, of the WD
and/or HS respectively.

The CU monitors the WD and/or HS internal network it is
authorised for and actually synchronised to and extracts the
corresponding wireless network name & country code, The
country code can be also a slate or region code, and the LU
stores it in a temporary LU register memory or alternatively,
if access js available from the LU to the WD and/or HS static
read/write memory (such as i.e. EEPROM) then such location
information will be stored by the LU in a free WD and/or HS
memory address location. Tne LU then sends this stored
tocation information by means of a dedicated SMS contain-
ing such location information 1o a predefined destination (.c.
phone number). The SMS will then be transmitted by the WD
and/or HS standard SMS protocol thraugh the wireless inter-
face (1F-B) 10 its final destinalion—t.e. lhe PASCM. Fhe LU
will continue to monitor any change of the wireless network
name & cauntry cade to which the WD and/or HS is autho-
rised and synchronised to, in comparison to the latest stored
location information ofsuch WD and/or HS. Only.in the event
ofany changeof either the network name code or the country
name code, will the LU will repeat the previously mentioned
procedure of sending anew SMS ic the PASCM with the new
location information and overwriting ihe previously memo-
rised/stored location information with the latest new location
information inte the LU register memory or, if available,
within the static read/write memory of the WD and/or HS.
Using a static memory that keeps its memory content even
after switch offand on, is the preferred embodiment, if access
is available to the LU, as this will reduce the number of SMS
sent to 7 minimum.

The PAM is capable of transmitting, together with the.
information it sends to the PASCM, as described above, the
real time clock information of when each data was sent by the
PAM to the PASCM. The PASCM is capable of receiving,
storing and processing, together with the information it
receives from the PAM, the reat time information (derived
Jrom the real time clock) at which the data was originated by
the PAM. The PASCM also has a real time clock built-in for
its intémal data processing,

‘The wireless device (WD) and/or wireless handheld device
(HS), through its built-in PAM, is capable of communicating
with aPASCM; the proprietary sub-module international call
set-up option] (ICSUO1} is a sub-part of the PAM and
informs the PASCM of an international cail request by the
WD and/or HS toa specific identified 3 party.

‘The ICSUO1 monitors the WD and/or HS internal key-pad,
and {ifavailable) any hoikey dedicated to an intemational call
request; it alsa monitors for incoming call signalling, and
caller ]Difavailable. The key-pad serial numbers are buffered
and stored ina ICSUO1 phone number register memory at the

time the send key is-hit by the WD and/or HS user. Then, the

ICSUO] will take priority over the WD and/HS cal] engine
whilst it is processing the'data and actas.a buffer between the
send key action inside the WD and/or TiS and the internal
oulgoing call- and ouigoing SMS-engine of the WD and/or
HS (or other engine used ta communicate with the PACSM).

 
Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 15 of 19 PagelD #: 69

US 9,173,154 B2

11,

Following the previous action, the ICSUQI will check if the
stored phone number starts with cithera “+” or U0" and if not
il will s(up ils routines and allow the PAM to run ils other
sub-modules. Butif‘yves’ then theICSUOI will sendan SMS
(or other signal or message, e.g. over the intemet) to the
PASCM with the stored phone number previously mentioned.
At the sameétime, it-will start or re-initiate an internal ICSUO1
timer whicli initiates the monitoring of the incoming call
signalling of the WD and/or HS by the ICSU, and ifaccess
to the WD and/or HS display is available to the ICSUOH, then
the ICSUO1 sill display a user feedback message, such as
“please hold” whilst the timer is running and “Retry later” if
the timer expires. If the timer expires, the ICSUQ1 stops and
sesets all its routines, the timer and the buffered phone num-
ber, [lowever if the timer is not expired and an incoming call
is received Jrom a pre-defined identifier, then he ICSUQI
will accept the incoming call and optionally notify the
requesting WI and/or HS that his call request to his specified
3" party number has been, established by, for example, a
loudspeaker feedback and/ar'a display feedback if available;
dtwill also reset the timer. Alternatively, if the WD and/or HS
does nat. support caller 119, then in the previous case when the
limer has not expired and un incoming call is received, then
the ICSUOQ1 will accept the incoming call anyway and reset
the timer. Also (optionally) if access is available to the WD
and/or HS, call waiting function by the ICSUOQ], then the
ICSUQ) will activate the call waiting function when the it
starts its internal ICSUQ] timer.

“The wireless device (WD) and/or wireless handheld device
(HS), (through its. build-in PAM), is capuble of re-routing an
International call set-up request(s); 0 proprictary sub-module
international call set-up option? (ICSUO2)is a sub-part of the
PAM and enables re-routing af an intemational call request
by the WD and/or HS to ao specific identified 3° party.
ICSUO2 monitors the WD and/or H5 internal key-pad, and
any-dedicated hotkey for an international calf set-up request.
The key-pad senal numbering for that request is buffered and
stored int a ICSUO2 phone number register memory at the
time the send key is hit by the WD and/or HS user. The JCSU2
will take priority over the WD and/HS call engine, whilst it is
processing the data and act as a buffer between the send key
action (or sin:ilar action with the same function inside the WD
and/or'HS) and the internal outgoing call engine of the WD
and/or HS. Following the previous action, the ICSUO2
‘checks if the stored phone number starts with either a “+” or
“00” and if ‘yes’, it will stop ifs routines and ailow the PAM
to run its other sub-modules, However if not, then the
ICSUO2 will add a pre-fix number to the stored phone num-
ber register and initiate an outgoing call on behalf of the
requesting WD and/or HS using the new pre-fix phone num-
ber to calf the requested 3°" party. Optionally the ICSUO2
will, instead ofadding a prefix number to the requested dialed
number, replace it with a destination identifier of the
requested 3’" party that the user wishes to establish a com-
munication with, for those cases ihat the WD and/or HS
supports alternsitive ways of calling 3™ parties, such as (but
not limHed to) where GPRS calls ate supported, EDGE calls
are supporied, VoIP calls are supported.

The proprietary sub-module international call scl-up
option! (CSUO1) and the proprietary sub-module interna-
tienal call set-up optinn2 (ICSUO2)area sub-partofthe PAM
and inform the PASCM ofan international call request by the
WD and/or HS to a specific, identified 3% party and/or re-
routing of on international call set-up request. Both the
ICSUO1 and ICSUO2 monitor the WD and/or TS internal
actual synchronized wireless networks and country-name/
code; only one of these sub-modules will be active and the

_

0

_
aA

30

35

40

45

55

60

65

12

other deactivated, depencing on the services available in a
Jook-up table for each wireless network- and country-name/
code,

The ‘proprietary sub-module local call set-up option!
(LCSUO]) is a sub-part of the PAM and the LCSUO] and
enabics re-routing of a national/in-country/regional call
request by the WD and/or HS to a specific identified 3° party.
The LGSUO! monitors the WD and/or TIS intemal key-pad,
and any dedicated hotkey lor thal re-routing calf request. The
key-pad serial numbering is buffered and stored in a ICSUOZ
phone number register memory at the time the send key is hit
by the WD and/or HS user and then the ICSU2 will take
priority over the WD and/HS call engine whilst it is process-
ing the data and act as a butfer between the sénd key action (or
similar action with the same function inside the WD and/or
HS) and the internal outgoing call engine.of the WD and/or
HS. Following the previous action. the LCSUOQI checks ifthe
stored phone number starts with either a “+" or “00” and if
‘yes’ it will stop its routines and allaw the PAM to munits other
sub-modules: However if not, then the LCSUO! will add a
pre-fix number to the stored phone number register and ini-
tiate an outgoing call on behalf of the requesting WD and/or
HS, using-the new pre-fix phone number to call ihe requested
3” party. Optionally, the LCSUO2 will. instead of adding a
prelix number to the requested dialed number, replace it with
a destination identifier af the requested 3° party that the user
wishes to establish a communication with, where the WD
and/or HS supports alternative ways of calling 3’ parties,
suclias (but not limited to) where GPRS calls are supported,
EDGE ealls are supported, VolP calls are supported.

The proprietary sub-module local cal] set-up option?
(LCSUG2) isa sub-part of the FAM and informs the PASCM
ofa nationalin-country/regional call request by the WD and/
orHS ta a specific identified 3 party: The LCSUO2 monitors
the WD and/or HS internal key-pad. and any dedicated hot-
key, for this cali request; it also, monitors incoming call sig-
niiling, and caller 1D if available. The key-pad seriaf num-
bering is buffered and stored in a LCSUJ0O2 phone number
register memory at the time the send key is hit by the WD
aud/or HS user and then the LCSUQ2 will take priority over
the WD and/HS call engine whilst itis processing the dataand
act as a buffer between the send key action inside the WD
and/or HS and the internal outgoing call- and outgoing SMS-
engine (or other communications ‘engine—essentially any-
thing that enables communication with the PACSM) of the
WD and/or HS. Following the previous action, the LCSUO2
will check ifthe stored phone number starts with either a+”
or“O0" and if‘ yes’ stop ils routines and allow the PAM to nin
its other sub-medules, However if not, then the LCSUO2 will
send a SMS (or other data packet etc, depending oni the nature
ofthe communications protocol and type) to the PASCM with
the stored phone number previously mentioned, A? the same
time, it will siart or re-initiate an internal LCSUO2 timer,
which initiafes the monitoring of the incoming calls signal-
ling ofthe WD and/or HS by the LCSUO2, and ifan access to
the WD and/or HS display is available to the LCSUO2 then
the LCSUO2 will display a user feedback message, such as in
example “please hold” whilst timer is ninning and “Retry
later” if the timer expires. If the timer expires, the LCSUO2
stops and resets all its routines, timer and buffered phone
number. Tlowever, ifthe timer is not expired and an incoming,
call is received from a pre-defined identifier, then the
LCSUOQ2 will accept the incoming call and optionally notify
the, requesting WD and/or HS that his call request to his
specified 3% party number has been established by (for
example) a loudspeaker feedback and/or a display fécdbackif
available. It will also reset the timer. Altematively, only ifthe

 
Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 16 of 19 PagelD #: 70

US 9,173,154 B2

13

WD and/or HS does not support caller JD, then in the previous
case when the timer has not expired and an incoming call is
received, then (he LCSUO2 will accept the incoming call
anyway and reset the tiner. Also optionally if access is avail-
able to the WD and/or HS call waiting function by the
LCsuoz, then the LCSUO2 will activale the call waiting
function when it starts its internal LCSUO2 timer.

The proprietary sub-module Jocal call set-up optian!
(LCSUOQ)L) and the proprietary sub-meodule Jocal call set-up
option? (LCSUO2) are a sub-part of the PAM and the
LCSUOH and LCSUQ2 allow the WP and/or TIS to either
re-route a nationalin-country/regional calls request, or
inform the PASCM of a national/in-country/regional calls
request by the WD and/or HS to a'specific identified 3” party.
Both the LOSU0] and LCSUO2 monitor the WD and/or HS
internal actual synchronized wireless network- and country-
naune/code; only one of the sub-modules will be active and
the other deactivated, depending on the services available ina
look-up table foreach wireless network- and country-name/
code.

Where the wireless device (WD) and/or wireless handheld
device (118), is capable of communicating with a MS, the
proprielary media server connection sel-up sub-module
(MSCSU) is a sub-part of the PAM and the MSCSU allows
the WD and/or HS to communicate or re-route the web
browser addresses requested by the WD and/or HS to a spe-
cific identified web internet server address. The MSCSU
monitors the WD and/or HS interna) key-pad, web browser-
and its addresses-engine and any dedicated hotkey for this
function. The web address roquesled.by the WD and/or HS is
‘buffered and stored by the MSCSU ina MSCSU “temporary
register memory” at the time the send key or dedicated web
key is hit bythe WD and/or HS user. The MSCSU will take
priority over the WD and/HS web browser engine whilst it is
processing the data and act as a buffer between the send- or
dedicated web-key action inside the WD and/or HS and the,
internal web browser engine of lhe WD and/or HS. Foliowing
the previous action. the MSCSU will check if'its internal web
internet server addresses data base has a re-route web address
for the wireless network namne- and country-code to which the
WD and/or HS is synchronised to, and if not, the MSCSU will
use the temporary web address register memory to set up the
web conection on belalfofthe WD and/or HS, and if ‘yes’
the MSCSU will use the re-route web address from the inter-
‘nal MSCSU “web intemet server addresses data base” corre-
sponding to the wireless network name- and country-code to
which the WD and/or HS is synchronised to, to set up the web
connection on behalf of the WD and/or HS. Orice the web
connection has been set-up, ihe MSCSU resets its internal
“temporary register méniory”.

‘The proprietary applications server calls manager
(PASCM) is capable of communicating and exchanging user
information with any WD-or HS ¢that has a built-in propri-
elary applications module (PAM)) and communicating and
exchanging user information with any 3” party-wireless net-
work (WN). It is capable-of conmmunicating with their wire-
less end users, even if they do not havea built-in PAM and/or
communicating and exchanging user information with any
37 party fixed network (FN) and communicating with their
end users, It is capable of communicating and exchanging,
user information with any voice over internet protocol net-
work/server (VoIP) and communicating with their end users.
The PASCM monitors all incoming messages (e.g. SMS,
HTTP ete), for example those originated by any PAM, as well
as monitoring the wireless interfaces (II-B), and the wired
and/or wireless Interfuces (IF-C), as well as the interface to
the “voice aver internet protocol server/uetwork” (VoIP). IF

Gq

20

30

x]

40

45

30

65

14

an incoming SMS or HTTP message is detected as being
originated by a PAM as a location update SMS or HTTP
message, then (he PASCM proceeds to extract the identificrof
the sender of the message and its location, for example the
phone number of the originator and network name- and coun-
try-code to which the originator is synchronised (o, and con-
sequently updates the “location data base” for this specifi-
cally identified user. This approach eliminates the need for
ihere fo bea conventional HLR.and hence removes the dcpen-
dency on conventional network operators, wha contrel the
JILRs,

The PASCM monitors all incoming SMS and HTTP aocs-
sages (and messages using any other format or protocel), for
example those originated by any PAM, as wel] as monitoring
the wireless interfaces (11-B), and the wired and/or wireless
interfaces (JE-C), us well as the interface 10 “voice over imter-
net protocel server/network” (VoIP), If an incoming SMS
(etc.) is, detected as being originated by a PAM as a “call
set-up request” SMS, then the PASCM procecds to extract the
identifier of the sender of the SMS and the identifier of the 3%
party it wishes ta establish a communication with and option-
ally store,these ina temporary buffer memory. It then initiates
an internal PASCM programmable timer, Jor example the
phonenumber ofthe SMS originator and the phonenumberof’

* the 3™ party itwishes to talk to, and consequently the PASCM

will choose the calls set-up route, depending on the request-
ing party’s location from the PASCM “Iecation data base™
and the PASCM “services database” corresponding to such
specific ‘call set-up requesting party” location.

With the selected cally route(s), for example wireless inter-
face IF-B and/or wired interface IF-C.and/or voice over inter-
net protocol] ‘VOIP, the PASCM will initiate a call to the
requesting party, And if will mitiate a call to the 3’ party it
wishes to talk to and conference both calls as one single
cammunication hetween the parties. Multi-party conference
calls are also possible. If the previously mentioned timer
expires, then the requested cal] set-up that corresponds to that
specific time-out, will be aborted and the corresponding tem-
porary buffer cleared/reset.

The PASCM manitors all its internal routines and in par-
ticularall temporary buffer memories with the information of
all the “call set-up" requesting parties and the “3’" party each
of them wishes to establish a communication with" and ini-
tiates, one or two timers corresponding to each call that the
PASCM initiates berween each specific call requesting party
aud the comesponding 3™ party it is communicating to. These
previously mentioned timer(s), together with the identifier of
the call requesting party, as well as the identifier of 3°" party
itcommnnicated with, will then be stored ina PASCM billing
data base or optionally stored in any other database, external
te the PASCM, for billing processing. Following the previous
a¢lion and once each individual call that was set-up by ihe
PASCM is terminated, by either the call requesting party
and/or the 3” party it communicated with, then the PASCM
will terminate those specific corresponding call(s) it.had set-
up and reset the timers and temporary bniffers corresponding
to such specific call set-up request.

Any individual or multiple PAM may be stored—into any
WN, WNnh, FN, FNn, MS, M&n, VoIP and VolPn or any such
other storage device(s} and/or server(s) connected to any
communications system(s), such, as (but not limited te) so
called “servers”, “internet servers”, “computers”, “PCs”,
“media servers”, “wireless switching exchanges”, ‘fixed
switching exchanges”, “wirdless nefwork processors”, “fixed
network processor”, “ATM network", “ADSL network”,
“DSL nelwork”, “internet servers”, “intranet servers”, From
or through these storage devices/servers, any current andfor

 
Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 17 of 19 PagelD #: 71

US 9,173,154 B2

15
future wireless device candownload a PAM crany evelution-,
update-, upgrade-, modification ofa PAM. Downloading can
use for example GPRS, WAL, JAVA,

Any individual or multiple PAM may be.a part of (inelud-
jing an integral part af) any wireless device (WD) and/or
wireless handheld device (HS), be it as software-, firmware-,
hardware- ora combination that can perform the same or an
equivalentfimction as the PAM we have described. Any such
individual or multiple PAM may be activated or de-activated
by the user of each individual WD and/or HS.

Any individual or multiple PASGM may be stored --into
any WN, WNo, FN, FNn, MS, MSn, VoIP and VolPn or any
such other storage device(s) and/or server(s) comnected toany
communications system(s), such as in example but not lim-
iled 19 so called “servers”, “Internet servers”, “compulers”,
“PCs”; “media servers", “wireless. switching exchanges”,
“fixed switching exchanges”, “wireless network processors”,
“fixed network processor", “ATM netwark", “ADSL net-
work”, “DSL nefwork”, “intemet servers", “intranet servers”,
Any current and/or future communications processing device
and in particular but not limited fo any AS and MS capable of
downloading applications using, Jor example, AFM, ADSL,
DSL, or Intemet. can download a PASCM or any evolution-,
update-, upgrade-, modilication- ofa PACSM from such star-
age device or server,

Oue or a multiple af PASCMs is capable of receiving and
detecting incoming.commuanications/calls, by monitoring all
the available external interfaces to the PASCM, such as but
nut limiled io the wireless interface and/or wired interfuee
and/or VoiP interface. The incoming calls are from any 3"
party requesting to communicate with any WD and/or HS
with a built-in PAM; the 3°" party calls ihe unique PASCM
identifier of such individual WD and/or'HS user recognised
within the PASCM. It is the PASCM that will always initiate
alocal call to the specific WD and/or HS, using the informa-
tion of the PASCM “location dala base” and the “Services
data base” to re-route the calling party either through ValP ta
the country where the WE and/or HS is located and then
through a standard PASCM call set-up as defined within this
invention. a -

The PAMis capable ofcommunicating with the PASCM; it
is capable of communicating to the PASCM a “call divert
identifier activation” ihat alerts ihe PASCM that all commu-
nications from the PASCM are to be diverted to the specific
divert identifier as communicafed by the PAM to PASCM: for
example a divert phone numberora VolP address or any such
othercalling route identifier wheré the originating WD and/or
HS can be contacted for any call set-up by the PASCM.

The PAM is also capable of communicating to the PASCM
a “call divert identifier de-activation”, alerting thé PASCM
thal the PAM can be contacted for al] communications, in
particular the call set-up originated -from the.PASCM for cal!
routing to the WD and/or 1S (that originated the information
communicated lo the PASCM), through its original identifier,
for example its own original identifying phone number.

The PASCM is capable of detecting and storing, a “call
divert identifier activation’ " originated by a specific WD and/
or HS user (with a buill-in PAM), in the corresponding user
Jocation data base. The PASCM will use ihe “call divert
identifier activation” to divert any call set-up thie PASCM
originates from then on, to a specific user, as identified within
the PASCM location data base. The. PASCM re-routes any:
callste that specific user to thé location identifier that the user
provided, until such time that the PASCM detects and stores

a“call dived identifier de-activation” originated by that same
user, [n that event, the PASCM updates the Jocation identifier

20

25

60

16

of that specific User in its location database and the PASCM
returns to its normal procedures/routines as defined previ-
ously wiihin this invention.

All the users’ billing information detection and storage
forms an integral part ofa PASCM. All the users" billing data’
processing also forms an integral part of the PASCM. The.
PASCM és capable of routing any 3° party incoming:call to
any VoIP destination.

The LU, ICSUO] and LCSU0O2 informs ibe PASCM with
the WD and/or HS location update, local call- and/or interna-
tional cail-set-up request, or any such other data transferred
by the LU, ICSUO] and LCSUO2 tothe PASCM, by means
of GPRS or WAP as an alternative to or instead ofan SMS or
any such other means available in any WD and/or HS with a
build-in PAM which achieves the same function.

The PASCM extracts information originated by a WD and/
or HS (with built-in PAM), such ag but'not limited to location
updates, call requests, or any such other data transferred by

the LU, ICSUO] and LCSU02 (whicti are sub-modules of

the PAM) to the PASCM. Transfer can be by means of GPRS
or WAP as ati alternative to ot instead of SMS or HTTP
message, orcin be any such other means available in any WD
and/or HS which achieves the same function.

The PASCM is capable of processing its intemal data take
ing inta account the real time clock information correspond-
ing to data it receives and.stores from the PAM, as weil as its
own internal real time clock information. The internal real
time clock can optionally be used for example for the follow-
ing: to adjust its internal PASCM counters, for example (but

1 nol limited to) ihe call set-up processing limer(s), in order to

align the timer within the PAM that monitors the incoming
cal] set-np and the timer'in the PASCM that establishes the
corresponding call. This means thatthe cal! set-up timer ofthe
PAM is set at expiration time value “a” and the corresponding,
timer of the cal] set-up within the PASCM will then be’
adjusted and set at (“a”"—{real time clock value of PASGM at
the time the PASCM received the corresponding data—real
time clack value of such corresponding call set-up message
originated from the corresponding PAM)). Alternatively, any
such other PASCM timer adjustments can be used, depending
on each network(s) route and corresponding data transfer
delay between the PAM data transmission, and the PASCM
data reception.

The PAM is capable of communicating ta the PASCM
through the same method and means as explained earlier on
thatthe WD and/or HS (with the built-in PAM) is switched on
or olf and where the PASCM is capable of receiving and
detecting atid storing such switch-on or switch-off state of the
PAM.

The PAM is capable of communicating with the PASCM
and the wireless network, providing a standard cail divert toa
phone number for equivalent identifier} controled by the
PASCM and assigned to that specific PAM-A “re-route iden-
titier activation” is also‘pravided by the PAM te the PASCM,
alerting the PASCM that all incoming communications
detected by the PASCM from the phone number or equivalent
identifier controlled by the PASGM and assigned to that spe-
cific PAM are to be routed through the PASCM ta the, corre-

‘sponding PAM. Upon delection ofsuch incoming calls by the

PASCM, the PASCM will first check its intemal data base to

see if'a “call divert identifier activation” is Set for the corre-

sponding WD and/or HS user (with a built-in PAM) and
re-route the corresponding incoming call to such divert iden-
ifer. If not set, the PASCM will re-route the corresponding
incoming call to the corresponding WD and/or IIS user Gwith
a built-in PAM), Oplionally, the PASCM can (ake inlo
account the switch-on or switeh-off state of the correspond-

 
 

Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 18 of 19 PagelD #: 72

US 9,173,154 B2

17

ing PAM within the PASCM database and providea “busy” or
“not reachable” notification to the incoming user trying to
communicate with the corresponding PAM, in the event the
switch-off mode is set and the “call divert identifier activa-
tion” is not set, Or it can re-route the corresponding incoming 3
call to the call identifier set hy the corresponding PAM within
the PASCM data base when the “call divert identifier activa-
tion” is set. Or the PASCM cain re-route the corresponding
incoming'call (0 the WD and/or HS (with the built-in PAM)
when the switch-on mode is sel and the “call divert identifier
activation” js not set within the PASCM data base,

Many modifications and variations of this preseat inven-
livn.are possible in view of he above disclosures, drawings
and explanations. Thus, it is to he understood that, within the
seope of the appended.claims, the invention can be practiced,
other than ag specifically deseribed above. The invention
which is intended to be protected should not, however, be
construed as limited to the particular forms disclosed, or
implementation examples outlined, as these are to be
regarded as illustrative rather than restrictive. Variations in
changes could be mude by those skilled in the art without
deviating from the spirit of the invention. Accordingly, the
foregning detailed descriptions and drawings should be con-
sidered exemplary in nalure.and nol limited to the scope and
spirit of the invention as set forth in the claims.

o

The invention claimed is;

1. A method of enabling awireless handheld cellular phone
device, Jocuted in & region, lo initiate u network connection
without using a network operator's home location register
ihat covers that region, comprising the steps of:

(9) the Wireless handheld cellular phone device using.a
module that is responsible for contacting a server to
conununicate with the server over a wireless link, ;
wherein the wireless handheld cellular phone device
includes the module thatis implemented as software and
that is downloadable to the wireless handheld cellular
phone.device;

(b) the wireless handheld cellular phone device using the
module.to send, over ihe wireless link, data to the server
that defines a call request;

{e) in response io the call request, a software application
running on the server deciding on the appropriate rout-
ing to a 3rd party end-user for that call request without 45
using, the sietwork operator's home or visitor location
register.

2. The method of claim 1 in which the server con receive
communications from the device using any one of several
different protacols, and is not limited to the MAP (mobile
application part) protocol.

3. The method of claim 1, in which,the wireless device-uses
HTTP (Hypertext Transfer Protocal) over the internet to comi-
municate with the server.

4, The method of claim 3 in whieli the user has to enter any
data required by the server manually into the device.

5. The method of claim 1; in which the server enables the
connection by conferencing the device and recipient into 4
single call.

6, The method of clainy i, in which the serverreceives and
detects incoming cammuinications/cails, hy ‘monitoring all
the available extemal interfaces to the server.

7. The method of claim 1, in which the server also acts as a
media server sc thatthe network connection,is not limited to
a voice connection, but includes also the transfer ofany media
assel, including dala, video, and audio files, web pages and
data, video and audio streaming.

30

tat
wv

40

50

55

60

65

18

8. The method of claim 1, in which the server initiates a
local call to the device, using the information.on the server's
location data base and services data base to correctly re-route
a calling party to the device.

9. The method of.claim 2, in which the server maintains a
databnse of location updates provided by the device,

10. The method of claim 1, in which the server also acts as
a VOIP server.

11. The method of claim 1 in which the module establishes
and conirels communication between the device and the
server.

12. The method of claim 1 in which the module provides
location updates to the server.

13. The method of claim 1 in which the module monitors
the wireless network name end country code associated with
the device,

14. The method of claim 13 in which the module sends a
change in the wireless network name.or country code to the
server,

15, The methed of claim 1 in which the module sends real
time clock data with each message to the server, defining the
time at which the message was sent according to the real time
clock the module has access 10.

16. The methad of claim 1 in which the module monitors
the device for an international cal! request, incoming call
signalling, and caller ID.

17, The method of claim 1 in which the module notifies the
user if a connection las been made by the server to the
required recipient.

18. The method of claim 1 in which the module notifies the
user if ho connection has been made and the attempt has
timed-out.

19. The method of claim 4 in which the server decides on
the lowest cost routing for the‘connestion,

20. The method of preceding claim 12 wherein the location
updates are derived from HTTP (Hypertext Transfer Proto-
col) location update messages provided by the device.

21. The method of claim 1 whereii the server inchides a
sofiware application that functions as a calls manager, the
method comprising the steps of

(a) the wireless device communicating with the serverover
a wireless link;

(b) the calls manager software extracting from a received
message an identifier of a sender and # location;

(c) the calls manager software updating a location in a
‘location database for the sender, wherein the location
database is different to the network operator's home
location register;

(d} the wireless device sending, over the, wireless tink, data
to the server thal defines a call request;

(€) in response to the call request, the calls manager soft-
ware included on the server deciding on the appropriate
routing for that call request according te the location of
the sender in the Iocation database.

22. A system comprising # Wireless handheld cellular
phone device located in a region and a server for. enabling the
wireless handheld cellular phone device to communicate with
the server to initiate a network connection without using a
network Gperator’s hame location register that covers that
region, wherein the server includes a software application
that functions as,a.calls manager. wherein:

{a) the wireless handheld cellular phone device is operable
using a module that is responsible for contacting the
server to communicate with the server over a wireless
fink, wherein the wireless handheld cellular phone

 

 
 

 

Case 1:21-cv-00304-UNA Document 1-2 Filed 02/26/21 Page 19 of 19 PagelD #: 73

US 9,173,154 B2

19
device includes.he module that is implemented as soft-
ware and that is dewnluadable ie the wireless handheld.
cellular phone device, _

(b) the wireless handheld celfular phone device is operable
using the module to send, over the wireless link, data to
the server that defines a call request

(c} in response ty the call request, the culls manager solt-
ware included on the server is operable to‘decide on the
appropriate routing to a 3rd party end-user for that cail
request without using the network operator's home or
Visitor location register. .

23. A server Jor enabling a wireless handheld cellular
phone device io commumnicdte with the server to initiate a
network connection without using a network operatar’s home
location register, wherein the server includes a software
application thai functions as a calls manager, wherein:

(a) the wireless handheld cellular phone device is operable
using a module dat is responsible for contacting the
server to conimunicate with the server over a wireless
link, wherein the wireless handheld cellular phone
device includes the module that js implemented as soft-
ware and that is downloadable to the wireless handheld
cellular phone device;

{b) the wireless handheld cellular phone device is operable
using the module to send, over ihe wireless link, data to
the server that defines a call request;

ES

20

20

(c) in response to the call request, the calls manager soft-
ware included on.the server is operable to decide on the
appropriate routing to a 3rd party end-user for that call
request without using that network operater’s home or
visitor location register.

24. Computer progrant product embodied on a non-transi-
jory storage medium, the compulér program product when
executing on a wireless handheld cellufar phone device con-
figured to enable the wireless handheld cellular phone device,
when located in a region, to initiate a network. connection
without using a network operator's home location register
that covers that. region, the computer program product con-
figured to:

(a) contact & server to;communicate withthe server oyer a

wireless link, and

(b) send, over the wireless fink, data to the server that
defines 2 call request;

wherein, in responseto the call request, a software appli-
cation running on the.server decides on the appropriate
routing to a’3rd party end-user for that call request with-
out using the network operalor’s home or visitor loca-
tion register, and wherein the computer program product
js downloadable to the wireless handheld celfular phone
device.

 
